Case 1:19-cr-00884-AJN Document5 Filed 12/06/19 Page 1 of 14

 

 

 

 

DOCUSMTIN YL
UNITED STATES DISTRICT COURT PEE EG PROSTCALLS SILED
SOUTHERN DISTRICT OF NEW YORK | HOC #:
eee eee eee ee eee x | rel |
UNITED STATES OF AMERICA
-y.- SUPERSEDING
: INFORMATION
ERICSSON-EGYPT LTD.,
: ( sis Cr,
Defendant. :

   

The United States charges:
GENERAL ALLEGATIONS
Relevant Statutory Background

1. The Foreign Corrupt Practices Act of 1977, as amended, Title 15, United
States Code, Sections 78dd-1, et seq, (“FCPA”), was enacted by Congress for the purpose of,
among other things, making it unlawful to act corruptly in furtherance of an offer, promise,
authorization, or payment of money or anything of value, directly or indirectly, to a foreign
official for the purpose of obtaining or retaining business for, or directing business to, any
person.

2. In relevant part, the FCPA’s anti-bribery provisions prohibit any issuer of
publicly traded securities registered pursuant to Section 12(b) of the Securities Exchange Act of
1934, 15 U.S.C, § 78, or required to file periodic reports with the United States Securities and
Exchange Commission (“SEC”) under Section 15(d) of the Securities Exchange Act, 15 U.S.C. §
780(d) (hereinafter “issuer”), or affiliated persons, from making use of the mails or any means or

instrumentality of interstate commerce corruptly in furtherance of an offer, payment, promise to

 
Case 1:19-cr-00884-AJN Document5 Filed 12/06/19 Page 2 of 14

pay, or authorization of the payment of money or anything of value to any person while knowing
that all or a portion of such money or thing of value would be offered, given, or promised,
directly or indirectly, to a foreign official for the purpose of assisting in obtaining of retaining
business for or with, or directing business to, any person, 15 U.S.C. § 78dd-1(a)().
LM Ericsson, ERICSSON EGYPT, and Other Relevant Entities and Individuals
3. From in or about and between 2000 and 2016 (the “relevant time period”),
LM Ericsson was a multinational telecommunications equipment and service company
headquartered in Stockholm, Sweden. LM Ericsson maintained a class of securities registered
pursuant to Section 12(b) of the Securities Exchange Act of 1934 and was required to file
periodic reports with the SEC. Accordingly, during the relevant time period, LM Ericsson was
an “issuer” as that term is used in the Foreign Corrupt Practices Act (“FCPA”), Title 15, United
States Code, Section 78dd-I. LM Ericsson was a holding company operating worldwide through
its subsidiaries and affiliated entities. The subsidiaries acted as divisions of the parent, rather
than separate and independent entities. LM Ericsson and its subsidiaries, combined, have
-approximately 100,000 employees.
4, During the relevant time period, ERICSSON EGYPT Ltd. “ERICSSON
EGYPT”), the defendant, was a majority-owned subsidiary and operating entity of LM Ericsson.
Individual employees of ERICSSON EGYPT oversaw Ericsson’s operations in North East
Africa, a region that included the country of Djibouti. ERICSSON EGYPT’s books, records, and
accounts were included in the consolidated financial statements of LM Ericsson filed with the
SEC.
5. During the relevant time period, Ericsson AB was a wholly-owned

subsidiary of LM Ericsson that served as one of LM Ericsson’s largest operating companies.

 

 
Case 1:19-cr-00884-AJN Document5 Filed 12/06/19 Page 3 of 14

Ericsson AB’s books, records, and accounts were included in the consolidated financial
statements of LM Ericsson filed with the SEC.

6. “Employee 1,” was an employee of a wholly-owned indirect subsidiary of
LM Ericsson and acted as an agent of LM Ericsson. In or about and between May 2010 and June
2012, Employee | was the Head of the Customer Unit in North East Africa (“CU NEA”), a
region that included Djibouti. Employee ! left the Company in 2013, Employee | was an agent
of an “issuer,” as that term is used in the FCPA, Title 15, United States Code, Section 78dd-1(a).

7. “Employee 2,” was an employee of ERICSSON EGYPT and acted as an
agent of LM Ericsson. In or about and between November 2010 and October 2012, Employee 2
served as the VP of New Business Development for the Horn of Africa, a region that included |
Djibouti. Employee 2 reported to Employee |. Employee 2 left the Company in 2015.
Employee 2 was an agent of an “issuer,” as that term is used in the FCPA, Title 15, United States
Code, Section 78dd-1(a).

8. “Employee 3,” was an employee of a wholly-owned subsidiary of LM
Ericsson and acted as an agent of LM Ericsson. In or about and between April 2010 and June
2014, Employee 3 was a high-level executive in the Middle East and Africa region, a region
which included Djibouti and Kuwait. Employee | reported to Employee 3. Employee 3 left the
Company in 2017. Employee 3 was an agent of an “issuer,” as that term is used in the FCPA,
Title 15, United States Code, Section 78dd-1(a).

9. “Employee 4,” was an employee of a wholly-owned indirect subsidiary of
LM Ericsson and acted as an agent of LM Ericsson. In or about and between July 2011 and
December 2012, while on a long term assignment with ERICSSON EGYPT, Employee 4 served

as the Customer Unit Controller for North East Africa, including Djibouti. Employee 4 reported

 
Case 1:19-cr-00884-AJN Document5 Filed 12/06/19 Page 4 of 14

to Employee 3. Employee 4 left the Company in 2015. Employee 4 was an agent of an “issuer,”
as that term is used in the FCPA, Title 15, United States Code, Section 78dd-| (a).
Foreign Entities and Officials

10. During the relevant time period, “Telecom Company,” an entity whose
identity is known to the Fraud Section, the Office, and ERICSSON EGYPT, was a state-owned
telecommunications company in Djibouti. Telecom Company was controlled by the Djibouti
government and performed a function that the Djibouti government treated as its own. Telecom
Company was an “instrumentality” of a foreign government, as that term is used in the FCPA,
Title 15, United States Code, Section 78dd-1(1)(1).

11. During the relevant time period, “Foreign Official 1,” was a high-ranking
government official in the executive branch of the government of Djibouti. Foreign Official |
had influence over decisions made by Telecom Company. Foreign Official 1 was a “foreign
official” as that term is used in the FCPA, Title 15, United States Code, Section 78dd-1()(1)(A).

12. During the relevant time period, “Foreign Official 2,” was a high-ranking
government official in the executive branch of the government of Djibouti. Foreign Official 2
used his influence with the government of Djibouti to affect and influence the acts and decisions
of Telecom Company. Foreign Official 2 was a “foreign official” as that term is used in the
FCPA, Title 15, United States Code, Section 78dd-1()(1 (A).

13. During the relevant time period, “Foreign Official 3,” was the CEO of
Telecom Company. Foreign Official 3 had influence over decisions made by Telecom
Company. Foreign Official 3 was a “foreign official” as that term is used in the FCPA, Title 15,

United States Code, Section 78dd-1(H(1)(A).

 
Case 1:19-cr-00884-AJN Document5 Filed 12/06/19 Page 5 of 14

Third Party Agents and Consultants

14. During the relevant time period, “Consulting Company,” an entity whose
identity is known to the Fraud Section, the Office, and ERICSSON EGYPT, was a private
consulting company that was formed in Djibouti. Consulting Company was registered to the
spouse of Foreign Official 2, and Foreign Official 2 acted as a representative of Consulting
Company. |

Overview of the Djibouti Bribery Scheme

15. In or about and between 2010 and 2014, LM Ericsson, through certain of
its agents, including ERICSSON EGYPT, Ericsson AB, Employee 1, Employee 2, Employee 3,
Employee 4, and others knowingly and willfully conspired and agreed with others to corruptly
provide approximately $2,100,000 in bribe payments to, and for the benefit of, foreign officials
in Djibouti, including Foreign Official 1, Foreign Official 2, and Foreign Official 3, in order to
secure an improper advantage in order to obtain and retain business with. Telecom Company and
to win a contract valued at approximately €20,300,000 with Telecom Company (the “Telecom
Company Contract”).

16. In order to conceal the true nature of the approximately $2,100,000 in
bribe payments, Employee 2 completed a draft due diligence report that failed to disclose the
spousal relationship between the owner of Consulting Company and Foreign Official 2. Further,
certain agents of LM Ericsson caused Ericsson AB’s branch office in Ethiopia to enter into a
sham contract with Consulting Company and to approve fake invoices in order to further conceal

the bribe payments.

 
Case 1:19-cr-00884-AJN Document5 Filed 12/06/19 Page 6 of 14

17. In furtherance of the scheme, conspirators, including Employee 2 and
Foreign Official 2, used U.S.-based email accounts to communicate with each other and other
individuals about the scheme.

18. In addition, the $2,100,000 in bribe payments that LM Ericsson, through
certain of its agents, including Ericsson AB, ERICSSON EGYPT, and an employee of
ERICSSON EGYPT made and caused to be made to Consulting Company were routed into and
out of correspondent bank accounts at financial institutions in New York, New York.

Details of the Djibouti Bribery Scheme

19, Specifically, in or about May 2010, Telecom Company informed Ericsson
AB that Telecom Company was planning to modernize the mobile networks system in Djibouti,
and that Ericsson AB was selected to participate in a tender for the business.

20. Subsequently, in or about 2010, Employee 2 informed Employee | that
Ericsson AB could win the Telecom Company Contract if Ericsson AB paid bribes to
government officials in Djibouti.

21. Subsequently, in or about 2010, Employee | and Employee 2 travelled to
Djibouti to meet with Foreign Official 2 and Foreign Official 3. During this trip, Foreign
Official 2 informed Employee 1 that Foreign Official 1 needed to be paid a bribe of €1,000,000,
a portion of which would be passed along to Foreign Official 3. In return, Ericsson AB could
win the Telecom Company Contract.

22. After the trip to Djibouti, in or about July 2010, Employee | informed
Employee 3 that Ericsson AB could win the Telecom Company Contract if it paid bribes to
Djibouti government officials. Employee 3 instructed Employee 1 to ensure that the bribe

payments were tied to other costs associated with the Telecom Company Contract.

 
Case 1:19-cr-00884-AJN Document5 Filed 12/06/19 Page 7 of 14

23. On or about October 25, 2010, Ericsson AB responded to the tender and
submitted its bid to Telecom Company.

24,  Onor about May 11, 2011, Telecom Company awarded the Telecom
Company Contract to Ericsson AB, a contract valued at approximately €20,300,000.

25, On or about June 16, 2011, Ericsson AB's branch office in Ethiopia and
Consulting Company signed a consulting agreement. The services contemplated in the contract
were never intended to be performed.

26. On or about June 26, 2011, Foreign Official 2 sent Employee 2 an invoice
from Consulting Company requesting payment of €1,000,000 for 5,000 hours of purported work
that was never performed.

27. On July 24, 2011, Employee 2 sent Employee 1 an email stating,
“(Foreign Official 3] is on vacation until the 28" of July so not much will happen before he gets
back... Maybe it will be better to pay the 1 M to [Foreign Official 1] and [another foreign
official] so things can be pushed from them. What do you think?” Employee | responded on or
about July 26, 2011, “We need to book the contract before doing any $.”

28. Following additional delays in getting the bribe payment of €1,000,000
approved, Employee I sent a series of emails detailing the pressure Employee | was receiving
from Djibouti government officials for the bribe payments to be made.

29. Onor about August 14, 2011, Employee 1 emailed Employee 4, “I got a
call from [Foreign Official 2] and he wants to know when we will wire...”

30. On August 14, 2011, Employee 1 emailed Employee 2 and Employee 4,
and others, “Gents I just got another call from [Foreign Official 2]. We need to wire the payment

within the current week.”

 

 
Case 1:19-cr-00884-AJN Document5 Filed 12/06/19 Page 8 of 14

31. Onor about August 17, 2011, Employee 1 emailed Employee 4 and
others, “I just got now a call from the cabinet of [Foreign Official 1]. I really need we to wire the
$.”

32. Onor about August 18, 2011, Employee 1 emailed Employee 4 and
others, attaching an invoice from Consulting Company requesting the payment of €1,000,000,
writing, “Hi, please find attached the invoice signed by me. Tell me what can I do to make this
happen fast. I am getting strong pressures from [Foreign Official 1]. This is not nice.”

33. On or about August 18, 2011, Employee 2 emailed Employee I and
Employee 4, and others, “As you said on your email below we have to pay the invoice ASAP...
Everybody in the management of [Telecom Company] & in the ministry are waiting their part of
the cake.”

34. On or about August 22, 201 1, Employee 2 emailed Employee 1, Employee
4, and others, attaching a draft due diligence report on Consulting Company. The draft due
diligence report failed to disclose the spousal relationship between the owner of Consulting
Company and Foreign Official 2.

35. On or about August 24, 2011, Ericsson AB’s branch office in Dubai
transferred approximately $1,441,050 — the approximate equivalent at the time of €1,000,000 —
to Consulting Company. Bank records show that the funds were wired through correspondent
bank accounts in New York, New York, to Consulting Company’s bank account at a bank in
Djibouti.

36. Onor about August 29, 2011, Employee 2 emailed Employee 4 a second
invoice from Consulting Company, requesting a payment of €122,000 for 610 hours of purported

work that was never performed.

 
Case 1:19-cr-00884-AJN Document5 Filed 12/06/19 Page 9 of 14

37. On or about October 27, 2011, Ericsson AB’s branch office in Dubai
transferred approximately $171,703 — the approximate equivalent at the time of €122,000 — to
Consulting Company. Bank records show that the funds were wired through correspondent bank
accounts in New York, New York, to Consulting Company’s bank account at a bank in Djibouti.

38. On or about January 27, 2012, Employee 2 sent Employee 4 a third
invoice from Consulting Company, requesting a payment of €414,000 for 2,070 hours of
purported work that was never performed.

39, On or about March 9, 2012, Ericsson AB’s branch office in Dubai
transferred approximately $545,230 — the approximate equivalent at the time of €414,000 — to
Consulting Company. Bank records show that the funds were through correspondent bank
accounts in New York, New York, to Consulting Company’s bank account at a bank in Djibouti.

40. Ericsson AB continued to perform on the Telecom Company contract
through 2014.

41. Inor about January 2014, Ericsson AB sent an invoice to Telecom
Company A in order to receive the final payment under the Telecom Company A contract.

42. Onor about January 31, 2014, Ericsson AB received its last payment for
its performance on the Telecom Company A contract. LM Ericsson, through Ericsson AB,
earned approximately $7,000,000 in profits from the Telecom Company A contract.

STATUTORY ALLEGATIONS

COUNT ONE
(Conspiracy to Violate the Antibribery Provisions of the FCPA)

43. Paragraphs 1 through 40 of this Information are realleged and incorporated

by reference as if fully set forth herein.

 

 
Case 1:19-cr-00884-AJN Document5 Filed 12/06/19 Page 10 of 14

44. From at least in or about and between 2010 and 2014, in the Southern
District of New York and elsewhere, ERICSSON EGYPT, the defendant, together with LM
Ericsson, Ericsson AB, Employee 1, Employee 2, Employee 3, Employee 4, and others known
and unknown, willfully and knowingly did combine, conspire, confederate, and agree together
and with each other to commit offenses against the United States, that is, to violate the anti-
bribery provisions of the FCPA.

45. It was a part and object of the conspiracy that ERICSSON EGYPT, the
defendant, together with LM Ericsson, being an issuer, Ericsson AB, Employee 1, Employee 2,
Employee 3, Employee 4, and others known and unknown, would and did make use of the mails
and means and instrumentalities of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay, and authorization of the payment of any money, offer, gift, promise to
give, and authorization of the giving of anything of value to a foreign official and to a person,
while knowing that all or a portion of such money and thing of value would be and had been
offered, given, and promised, directly and indirectly, to a foreign official, for purposes of: (i)
influencing acts and decisions of such foreign official in his or her official capacity; (ii) inducing
such foreign official to do and omit to do acts in violation of the lawful duty of such official; (iii)
securing an improper advantage; and (iv) inducing such foreign official to use his or her
influence with a foreign government and agencies and instrumentalities thereof to affect and
‘influence acts and decisions of such government and agencies and instrumentalities, in order to
assist LM Ericsson in obtaining and retaining business for and with, and directing business to,
LM Ericsson, Ericsson AB, ERICSSON EGYPT, and others, in violation of Title 15, United
States Code, Section 78dd-1(a).

Manner and Means of the Conspiracy

10

 
Case 1:19-cr-00884-AJN Document5 Filed 12/06/19 Page 11 of 14

46. | The manner and means by which ERICSSON EGYPT and its co-
conspirators sought to accomplish the objects of the conspiracy included, among other things, the
following:

a. LM Ericsson, through certain of its employees and agents,
including ERICSSON EGYPT, the defendant, Ericsson AB, Employee 1, Employee 2, Employee
3, Employee 4, and others known and unknown, discussed the payment of, and paid,
approximately $2,100,000 in bribe payments to, and for the benefit of, foreign officials in
Djibouti, including Foreign Official 1, Foreign Official 2, and Foreign Official 3, for the purpose
of, among other things, securing an improper advantage in order to obtain and retain business
with Telecom Company, including to win a contract valued at approximately €20,300,000 with
Telecom Company.

b. LM Ericsson, through certain of its employees and agents,
including ERICSSON EGYPT, Ericsson AB, Employee 1, Employee 2, Employee 3, Employee
4 and others known and unknown, in order to conceal the true nature of the approximately
$2,100,000 in bribe payments, completed a draft due diligence report that failed to disclose the
spousal relationship between the owner of Consulting Company and Foreign Official 2. LM
Ericsson, through certain of its employees and agents, including ERICSSON EGYPT, Ericsson
AB, Employee 1, Employee 2, Employee 3, Employee 4 and others known and unknown, caused
Ericsson AB’s branch office in Ethiopia to enter into a sham contract with Consulting Company
and to approve fake invoices in order to further conceal the bribe payments.

Overt Acts

11

 

 
Case 1:19-cr-00884-AJN Document5 Filed 12/06/19 Page 12 of 14

AT. In furtherance of the conspiracy and to effect the illegal objects thereof,
the following overt acts, among others, were committed in the Southern District of New York
and elsewhere:

a. On or about June 16, 2011, LM Ericsson, through certain of its
agents, including ERICSSON EGYPT, Ericsson AB, Employee I, Employee 2, Employee 3,
Employee 4 and others known and unknown, caused Ericsson AB’s branch office in Ethiopia
and Consulting Company signed a consulting agreement. The services contemplated in the
-contract were never intended to be performed.

b. On or about August 22, 2011, Employee 2 emailed Employee 1,
Employee 4, and others known and unknown, attaching a draft due diligence report on
Consulting Company. The draft due diligence report failed to disclose the spousal relationship
between the owner of Consulting Company and Foreign Official 2.

Cc. On or about August 24, 2011, Ericsson AB’s branch office in
Dubai transferred approximately $1,441,050 — the approximate equivalent at the time of
€1,000,000 — through correspondent bank accounts in New York, New York, to Consulting
Company’s bank account at a bank in Djibouti.

d. On or about October 27, 2011, Ericsson AB’s branch office in
Dubai transferred approximately $171,703 — the approximate equivalent at the time of €122,000
— through correspondent bank accounts in New York, New York, to Consulting Company’s bank
account at a bank in Djibouti.

e. On or about March 9, 2012, Ericsson AB’s branch office in Dubai

transferred approximately $545,230 — the approximate equivalent at the time of €414,000 —

12

 

 
Case 1:19-cr-00884-AJN Document5 Filed 12/06/19 Page 13 of 14

through correspondent bank accounts in New York, New York, to Consulting Company’s bank
account at a bank in Djibouti.

f. In or about January 2014, Ericsson AB sent an invoice to Telecom
Company in order to receive the final payment under the Telecom Company contract.

(Title 18, United States Code, Sections 371)

Fufpo~ ). Brora

    

 

ROBERT ZINK GEOFFRYY SCPERMAN
Chief, Fraud Section United ea ttorney
Criminal Division . Southern District of New York

U.S. Department of Justice

13

 
Case 1:19-cr-00884-AJN Document5 Filed 12/06/19 Page 14 of 14

Form No. USA-33s8s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

Ve

ERICSSON EGYPT LTD.,

Defendant.

 

SUPERSEDING INFORMATION
S1 19 Cr. (AGN)
(18 U.S.C. § 371.)

GEOFFREY S. BERMAN
United States Attorney

 

 

 

 
